
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 684
		IN THE HOUSE OF REPRESENTATIVES
		
			June 8, 2012
			Mr. Grimm submitted
			 the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing support for designation of March
		  29 as Vietnam Veterans Day.
	
	
		Whereas 39 years ago, on March 29, 1973, the last 2,500
			 troops were withdrawn from South Vietnam thus ending military involvement in
			 what is now the longest war in United States history;
		Whereas 38 years ago, on March 29, 1974, was declared
			 Vietnam Veterans Day by Presidential order with the support of Congress;
		Whereas the 58,195 honorable and brave
			 souls who fought and died during the Vietnam War, ones who are missing, and
			 those who died since from the consequences of that war, deserve the eternal
			 gratitude and respect of this Nation;
		Whereas March 29, 2012, was declared Vietnam Veterans Day
			 by Presidential Proclamation with the support of Congress on the eve of the
			 50th anniversary commemoration of the beginning of the Vietnam War;
		Whereas the men and women who served with
			 dedication, honor, and pride during the Vietnam War, both in country and in
			 support of those in harm’s way as well as those protecting our freedoms at home
			 and throughout other parts of the world at that time, deserve the eternal
			 gratitude and respect of this Nation;
		Whereas the families whose loved ones gave
			 their lives for our country during the Vietnam War, deserve the eternal
			 gratitude and respect of this Nation;
		Whereas the families of those men and women
			 who came home with the physical and emotional wounds of the Vietnam War and
			 committed to a lifetime of care and support for their loved one, deserve the
			 eternal gratitude and respect of this Nation;
		Whereas the fellow citizens who stood by
			 and supported the families of the fallen as well as the Vietnam veterans who
			 returned and their families, without reservation and with loving care and
			 respect, deserve the eternal gratitude and respect of this Nation;
		Whereas those professionals and volunteers
			 who committed themselves to the loving care and healing of the bodily and
			 emotionally wounded from the Vietnam War at home and have already the utmost
			 gratitude of those they cared for and of their families, deserve the eternal
			 gratitude and respect of this Nation;
		Whereas the men and women of the allies who
			 served with dedication, honor, and pride alongside the Nation’s defenders
			 during the Vietnam War, both in country and in support of those in harm’s way
			 as well as those protecting our freedoms and throughout other parts of the
			 world at that time, deserve the eternal gratitude and respect of this
			 Nation;
		Whereas this expression of gratitude and respect to the
			 Vietnam Veterans and their families will also give hope and assurance, to
			 current and future generations of the Nation’s defenders and their respective
			 families, that their sacrifice and service will not be forgotten and deserving
			 of a distinct recognition of the eternal gratitude and respect of this
			 Nation;
		Whereas this expression of gratitude and respect for the
			 honorable sacrifice and service by the Vietnam Veterans, past as well as
			 current and future generations of the Nation’s defenders and their respective
			 families, needs to remain in the hearts and thoughts of fellow citizens
			 forever, passed on from generation to generation; and
		Whereas numerous States have already chosen March 29 as
			 Vietnam Veterans Day by legislation and many more States have joined with
			 individual events to honor and thank these brave Veterans and their families
			 for their service to the Nation: Now, therefore, be it
		
	
		That the House of Representatives
			 supports the designation of Vietnam Veterans Day.
		
